Citation Nr: 1820032	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for peripheral neuropathy of right lower extremity (femoral nerve) prior to April 17, 2014 and in excess of 10 percent from that date.

3.  Entitlement to a compensable rating for peripheral neuropathy of left lower extremity (femoral nerve) prior to April 17, 2014 and in excess of 10 percent from that date.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  That rating decision denied service connection for PTSD and continued 0 percent ratings for peripheral neuropathy of the right and left lower extremities.  In an interim January 2015 decision review officer decision the ratings for peripheral neuropathy of the right and left lower extremities were increased to 10 percent effective April 17, 2014.  As this was not a full grant of the benefits sought on appeal, the issues are still in controversy before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that prior to filing a claim for service connection for PTSD in October 2012, the RO had previously denied claims submitted by the Veteran for psychiatric disorders claimed as nervous disorder, anxiety and major depressive disorder.  The United States Court of Appeals for the Federal Circuit has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as anxiety/depressive disorder), is not the same for jurisdictional purposes when it has not previously been considered).  The Board has determined that the claim for service connection for PTSD is a new claim, and a de novo service connection analysis is proper to the PTSD claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

TDIU was initially denied by rating decision dated in August 2007; and was again denied by rating decision in November 2015.  Notwithstanding, entitlement to a TDIU is part and parcel of an increased rating claim, therefore, the Board has jurisdiction of the TDIU claim in this instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 3, 2012 (the date of claim for increase) to April 16, 2014, it is reasonably shown by the evidence that the Veteran's peripheral neuropathy of the right and left lower extremities approximated mild incomplete paralysis of the anterior crural nerve (femoral). 

2.  From April 17, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities is not manifested by symptoms approximating moderate incomplete paralysis of the femoral nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating each for peripheral neuropathy of the right and left lower extremities from October 3, 2012 to April 16, 2014 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code (Code) 8526 (2017).

2.  The criteria for a rating in excess of 10 percent each for peripheral neuropathy of the right and left lower extremities from April 17, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.124a, Code 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On an April 17, 2014 VA diabetic sensory-motor peripheral neuropathy examination, the Veteran's right and left lower extremities symptoms consisted of mild intermittent pain, moderate paresthesias and/or dysesthesias, and numbness.  He had normal strength at 5/5.  Deep tendon reflexes were absent.  Light touch/monofilament testing results for the right and left lower leg were decreased.  He had decreased cold sensation.  There was no muscle atrophy.  He had trophic changes (characterized by loss of hair on both distal lower extremities changes on both distal lower extremities and shiny skin) attributable to diabetic peripheral neuropathy.  He had right and left incomplete paralysis of the lower extremity femoral nerve (anterior crural) of mild severity.  The diagnosis was diabetic peripheral neuropathy.  The examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  

On a June 2015 VA diabetic sensory-motor peripheral neuropathy examination, it was reported that the Veteran had complaints of constant bilateral distal lower extremities numbness and tingling sensation.  He also had complaints of minimal bilateral leg pain.  He takes medication twice daily, with poor response.  His right and left lower extremities symptoms consist of mild intermittent pain, moderate paresthesias and/or dysesthesias and numbness.  He had normal strength at 5/5.  Deep tendon reflexes were absent.  Light touch/monofilament testing results for the right and left lower leg were decreased.  He had decreased cold sensation.  There was no muscle atrophy.  He did have trophic changes (characterized by loss of hair on both distal lower extremities changes on both distal lower extremities and shiny skin) attributable to diabetic peripheral neuropathy.  He had right and left incomplete paralysis of the lower extremity femoral nerve (anterior crural) of mild severity.  The diagnosis is bilateral lower extremities peripheral neuropathy.  The Veteran's diabetic peripheral neuropathy impacts his ability to work.  

The Veteran's right and left lower extremities peripheral neuropathy is currently evaluated under 38 C.F.R. § 4.124a, Code 8526 (femoral nerve).  Under Code 8526, incomplete paralysis of the femoral nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent evaluation when severe.  38 C.F.R. § 4.124a , Code 8526.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Complete paralysis of quadriceps extensor muscles is rated 40 percent.  38 C.F.R. § 4.124a, Code 8522.  The rating schedule does not define terms such as "mild," "moderate," or "severe."  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6.

Notably, prior to April 17, 2014 the Veteran's right and left lower extremities peripheral neuropathy were rated 0 percent under Codes 8599-8520 (sciatic nerve).  In a February 2016 rating action the RO changed the diagnostic code for the service-connected peripheral neuropathy for bilateral lower extremities to Code 8526 (femoral nerve) per findings in the April 17, 2014 VA peripheral neuropathy examination report.  The RO separately rated right and left lower extremities peripheral neuropathy 10 percent each under Code 8520 (sciatica).  

In determining whether a compensable rating is warranted for the Veteran's service-connected right and left lower extremities peripheral neuropathy prior to April 17, 2014, the Board notes that the May 2007 VA compensation examination showed the presence of peripheral neuropathy manifested by a loss of sensation, pain, cramps and numbness in the feet bilaterally.  Affording the Veteran the benefit of the doubt, it is reasonable that the service-connected right and left lower extremities peripheral neuropathy were productive of mild symptoms at the filing of his increased rating claim October 3, 2012.  A 10 percent rating each is assigned for service-connected right and left lower extremities peripheral neuropathy, under Code 8526 from the date of the increased rating claim of October 3, 2012 to April 16, 2014.

The Board finds that a rating in excess of 10 percent each for the Veteran's service connected right and left lower extremities peripheral neuropathy from April 17, 2014 is not warranted.  Upon review of the evidence, the Board finds that the objective manifestations of the Veteran's peripheral neuropathy of the right and left lower extremities from April 17, 2014 show a mild impairment at most.  While the Board otherwise notes that the Veteran has complained of symptoms such as pain, numbness, and tingling, such complaints themselves are insufficient to establish that his symptoms have approximated incomplete moderate paralysis or worse at any time.

The weight of the credible evidence demonstrates that the Veteran's peripheral neuropathy of the right and left lower extremities does not each warrant a higher (20 percent) rating for the period from April 17, 2014, and the Veteran's claims are therefore denied for that period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  






ORDER

A 10 percent rating for peripheral neuropathy of the right lower extremity from October 3, 2012 to April 16, 2014 is awarded, subject to the regulations governing payment of monetary awards.  

A 10 percent rating for peripheral neuropathy of the left lower extremity from October 3, 2012 to April 16, 2014 is awarded, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from April 17, 2014 is denied.  

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity from April 17, 2014 is denied.  


REMAND

On a November 2012 VA PTSD examination, the examiner noted that the Veteran does not have a diagnosis of PTSD that conforms to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, and his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that a depressive condition was first established while the Veteran was a policeman in civil life.  It was not associated to military life although the Veteran described traumatic memories of the war.  "He did meet all criteria for posttraumatic stress disorder and has been in treatment for recurrent depression."  The November 2012 opinion rationale is inadequate because of the inherent inconsistency as to whether the Veteran's meets the criteria for PTSD.  On remand, a new examination must be scheduled to ascertain whether the Veteran meet the criteria for a diagnosis of PTSD.  As the Veteran's claim was certified to the Board in 2016, this examination should incorporate the provisions of DSM-V.

Consideration of the TDIU issue is deferred since the claim for service connection for PTSD is being remanded for further development and adjudication.  The outcome of that claim may impact the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to this claim.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  This should be done via a 38 C.F.R. § 3.159(b) notice letter addressing the provisions for establishing TDIU.

2.  The AOJ should schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently has a PTSD diagnosis per the DSM-V.  The examiner must review the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner should provide the following opinions:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  

(b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) For any other psychiatric diagnosis, provide an opinion as to whether it is at least as likely as not that such diagnosis is etiologically related to service.  

The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.

3.  After completing this additional development, and any other determined to be warranted, readjudicate the claim on appeal, including the claim for a TDIU, in light of all evidence relevant to the claims.  

If any decision is unfavorable, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


